Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
With respect to claim 1, the prior art does not teach or reasonably suggest quiescing I/Os on two nodes associated with the allocation unit and syncing the bit between the two nodes, wherein the bit from the two nodes is combined.
With respect to claims 8 and 15, US 2006/0161805 A1 and US 2013/0339784 A1 disclose suspending reads and/or writes on a failed storage device (one node) during a rebuild.  Additionally, US 2020/0218617 A1 discloses that a RAID may suspend writes to a failed storage device and a replacement storage device during a rebuild process.  The rebuild process is performed on a replacement storage device and not a storage device that was temporarily unavailable.  Additionally, in para. [0076]-[0078], the specification of the instant application discloses that the rebuild process may: quiesce I/Os on two nodes associated with the allocation unit, sync the bit between the two nodes, and unquiesce I/Os on both nodes.  The prior art does not teach or reasonably suggest, in combination with the remaining limitations, unquiescing I/Os on two nodes associated with the allocation unit, wherein unquiescing the I/Os includes acknowledging I/Os to be received.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113